Citation Nr: 0811721	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-10 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant had service from January 1967 to September 
1970, at which time he received a discharge "under 
conditions other than honorable".

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York.


FINDINGS OF FACT

1.  The appellant repeatedly violated articles of the Uniform 
Code of Military Justice for extended AWOL and disobeying a 
lawful order.

2.  The appellant received a dishonorable discharge from 
service in March 1974, under conditions other than honorable, 
because of willful and persistent misconduct.

3.  The appellant has no service-connected disabilities.


CONCLUSION OF LAW

The appellant's character of discharge is a bar to VA 
benefits; he has no service-connected disability and is 
therefore is barred from health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 101(2), 5107, 5303(b) (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.354, 3.360 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant urges that he should be allowed to enroll in 
the VA medical system and receive treatment through VA 
medical centers.  His discharge from service is dishonorable, 
but he claims that barring him from health services is 
unfair.  
Preliminary Matters

With regard to the appellant's claim of entitlement to health 
care benefits under Chapter 17, Title 38, United States Code, 
there is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).

However, in December 2005 and February 2006 the Medical 
Center, via letter, informed the appellant of the criteria 
that must be met before he could be eligible to apply for VA 
benefits.  He was informed that he needed to have an other 
than dishonorable discharge and a documented service-
connected disability.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the appellant's service administrative 
records, and lay statements.  The appellant has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  In May 2006, the VA received a copy of the Army 
Review Board's March 2006 proceedings in which it made no 
upgrade of the appellant's discharge.  Although this evidence 
was not addressed in the Statement of the Case issued in 
February 2006, as it is wholly against the claim, and offers 
no possible support for the appellant, the Board finds it may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).

Factual Background

In September 2004, the appellant applied for service 
connection for a disability.  The appellant's DD 214 shows 
that his discharge for his period of service from January 
1967 to September 1970 was under conditions other than 
honorable.  It reflects 336 days lost under 38 U.S.C. §  972.  
In an April 2005 Administrative Decision, the RO determined 
that the character of the appellant's discharge was a bar to 
VA benefits, with the exception that the appellant was 
entitled to health care under Chapter 17 of title 38 U.S.C. 
for any disabilities determined to be service-connected for 
this period of service.  The RO noted multiple periods of 
AWOL for a total of 336 days in violation of Article 86 
Uniform Code of Military Justice (UCMJ), as well as failure 
to obey a lawful order in violation of Article 92 of the 
UCMJ.  The RO concluded that the appellant's discharge was 
issued because of willful and persistent misconduct and is 
considered to be issued under dishonorable conditions.  

The appellant then sought VHA benefits.  In a December 2005 
administrative decision, based on the RO's verification that 
the request for discharge upgrade from dishonorable was 
denied by the Army in January 1974 as  noted in April 2005, 
the Medical Center noted that the appellant's discharge for 
his period of service was dishonorable and that such a 
dishonorable discharge was a bar to the receipt of VA 
benefits.  It was also noted that as he had no documented 
service-connected disability, he was not eligible for VHA 
medical care.  The appellant appeals this decision.

In February 2006, the appellant filed a notice of 
disagreement.  A Statement of the Case was issued in February 
2006.  In April 2006, he filed a VA Form 9, substantive 
appeal to this Board.

Documents dated in March 2006 from the Army Board for 
Correction of Military Records reflect that the appellant's 
discharge was not upgraded.  This decision was noted as 
final.  These were received at the VA in May 2006.

Legal Criteria

The appellant is seeking to be declared eligible for VHA 
benefits.  He has already been declared ineligible for VA 
compensation benefits as of the April 2005 RO decision.  When 
a person is seeking VA benefits, it first must be shown that 
the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2).  
A discharge issued under honorable conditions is binding on 
VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, 
regulatory bars listed in 38 C.F.R. § 3.12(d).  

Benefits are not payable where the former service member was 
discharged or released under one of the following conditions: 

(6) By reason of a discharge under other than 
honorable conditions issued as a result of an absence 
without official leave (AWOL) for a continuous period 
of at least 180 days.  This bar to benefit entitlement 
does not apply if there are compelling circumstances 
to warrant the prolonged unauthorized absence.  This 
bar applies to any person awarded an honorable or 
general discharge prior to October 8, 1977, under one 
of the programs listed in paragraph (h) of this 
section, and to any person who prior to October 8, 
1977, had not otherwise established basic eligibility 
to receive Department of Veterans Affairs benefits.  
The term "established basic eligibility to receive 
Department of Veterans Affairs benefits" means either 
a Department of Veterans Affairs determination that an 
other than honorable discharge was issued under 
conditions other than dishonorable, or an upgraded 
honorable or general discharge issued prior to October 
8, 1977, under criteria other than those prescribed by 
one of the programs listed in paragraph (h) of this 
section.  However, if a person was discharged or 
released by reason of the sentence of a general court-
martial, only a finding of insanity (paragraph (b) of 
this section) or a decision of a board of correction 
of records established under 10 U.S.C. 1552 can 
establish basic eligibility to receive Department of 
Veterans Affairs benefits.  The following factors will 
be considered in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence. 
(i) Length and character of service exclusive of 
the period of prolonged AWOL.  Service exclusive 
of the period of prolonged AWOL should generally 
be of such quality and length that it can be 
characterized as honest, faithful and meritorious 
and of benefit to the Nation. 
(ii) Reasons for going AWOL.  Reasons which are 
entitled to be given consideration when offered 
by the claimant include family emergencies or 
obligations, or similar types of obligations or 
duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the 
person's age, cultural background, educational 
level and judgmental maturity.  Consideration 
should be given to how the situation appeared to 
the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as 
a result of combat wounds of other service-
incurred or aggravated disability, is to be 
carefully and sympathetically considered in 
evaluating the person's state of mind at the time 
the prolonged AWOL period began.  
(iii) A valid legal defense exists for the 
absence which would have precluded a conviction 
for AWOL.  Compelling circumstances could occur 
as a matter of law if the absence could not 
validly be charged as, or lead to a conviction 
of, an offense under the Uniform Code of Military 
Justice.  For purposes of this paragraph the 
defense must go directly to the substantive issue 
of absence rather than to procedures, 
technicalities or formalities.  38 C.F.R. 
§ 3.12(c) (2007)

A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions. 
(4) Willful and persistent misconduct.  This includes 
a discharge under other than honorable conditions, if 
it is determined that it was issued because of 
willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be 
considered willful and persistent misconduct if 
service was otherwise honest, faithful and 
meritorious.  38 C.F.R. § 3.12(d)(4) (2007)

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d).

Where an individual's discharge or release is considered to 
have been issued under dishonorable conditions under the 
provisions of 38 C.F.R. § 3.12, that individual is not 
eligible for VA benefits other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  See 38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a), 3.360(a).

However, in order to be eligible for health care and related 
benefits authorized by Chapter 17 of Title 38 U.S.C.A., the 
disability must have been incurred or aggravated during 
active service in the line of duty.  38 C.F.R. § 3.360(a).

Eligibility for such health care and related benefits is 
determined by the same criteria used in determinations of 
service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360(c).  
Specifically, such health care and related benefits may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  
38 C.F.R. § 3.360(b).

In the current case, the Board has reviewed the record, 
including the RO's April 2005 decision regarding the 
character of discharge, and observes that the appellant's 
other than honorable discharge was under dishonorable 
conditions based upon persistent and willful misconduct under 
the criteria set out in 38 C.F.R. § 3.12(d).  

In addition, the Board finds that, in this case, under 38 
C.F.R. § 3.12(c), the appellant was absent without official 
leave (AWOL) for 336 days, without evidence of acceptable 
compelling circumstances as are described in the regulation.  

The VAMC determined that the appellant may be eligible for 
health care and related benefits authorized by Chapter 17 of 
Title 38 U.S.C.A. provided, however, the evidence of record 
demonstrates that the disability must have been incurred or 
aggravated during active service in the line of duty.

Analysis

The VAMC's conclusion that the appellant's discharge was 
issued because of willful and persistent misconduct and is 
considered to be issued under dishonorable conditions creates 
a bar to all VA benefits predicated on that service, except 
for Chapter 17 benefits.  However, VA regulations provide 
that healthcare and related benefits authorized by Chapter 17 
of the Title 38 of the United States Code may not be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a bad conduct discharge.  38 
C.F.R. § 3.360(b).  

The appellant has no other period of service, and there is no 
established service-connected disability.  Thus, there is no 
basis for eligibility for VHA health care benefits.  

[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
appellant's claim is without legal merit.


ORDER

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


